Name: Commission Regulation (EC) No 2382/97 of 28 November 1997 opening tariff quotas under one year for imports of rice originating in the United States of America as provided for in Council Regulation (EC) No 1522/96
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  EU finance;  America;  international trade
 Date Published: nan

 29.11.1997 EN XM Official Journal of the European Communities L 329/36 COMMISSION REGULATION (EC) No 2382/97 of 28 November 1997 opening tariff quotas under one year for imports of rice originating in the United States of America as provided for in Council Regulation (EC) No 1522/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV.6 consequent upon the accession of Austria, Finland and Sweden to the European Union (1), and in particular Article 5 thereof, Whereas Council Regulation (EC) No 1522/96 (2), as amended by Commission Regulation (EC) No 112/97 (3), provides for the opening of tariff quotas for imports of rice from the United StaOJ tes of America; whereas, however, the opening of two of those quotas was postponed until the consultations with the United States of America were brought to an end; whereas, without waiting for those consultations to be concluded, with the agreement of the exporting country, two tariff quotas should be opened under one year for imports of milled or semi-milled rice and husked rice; Whereas special rules should be adopted for managing those tariff quotas; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 For 1997 the following tariff quotas for rice originating in the United States of America as laid down in Article 1 (3) of Regulation (EC) No 1522/96 shall be opened for imports into the Community: (a) 38 721 tonnes of milled or semi-milled rice covered by CN code 1006 30 at zero duty. Quota order number 09.4076; (b) 7 642 tonnes of husked rice covered by CN code 1006 20 at a duty of ECU 88 per tonne. Quota order number 09.4077. Article 2 1. Licence applications shall be lodged with the competent authority in the Member State concerned during the first five working days following the entry into force of this Regulation. 2. Licence applications in respect of the quantities for which no application for licences was made during the period laid down in paragraph 1 may be lodged during a further period beginning 20 working days after the date of publication of this Regulation and expiring five working days later. Article 3 1. Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for the import licences shall be:  ECU 46 per tonne for the quota provided for in Article 1 (a),  ECU 22 per tonne for the quota provided for in Article 1 (b). 2. The country of origin shall be entered in Section 8 of licence aplications and of the import licences and the word yes shall be marked with a cross. 3. Section 24 of the licences shall bear one of the following entries: (a) in the case of the quota referred to in Article 1 (a):  ExenciÃ ³n del derecho de aduana [Reglamento (CE) no 2382/97]  Toldfri (Forordning (EF) nr. 2382/97)  Zollfrei (Verordnung (EG) Nr. 2382/97)  Ã Ã Ã µÃ »Ã Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2382/97]  Exemption from customs duty (Regulation (EC) No 2382/97)  Exemption du droit de douane [RÃ ¨glement (CE) no 2382/97]  Esenzione dal dazio doganale [Regolamento (CE) n. 2382/97]  Vrijgesteld van douanerecht (Verordening (EG) nr. 2382/97)  IsenÃ §Ã £o do direito aduaneiro [Regulamento (CE) nÃ¡ »  2382/97]  Tullivapaa (asetus (EY) N:o 2382/97)  Tullfri (fÃ ¶rordning (EG) nr 2382/97); (b) in the case of the quota referred to in Article 1 (b):  Derecho de aduana reducido a 88 ecus/t [Reglamento (CE) no 2382/97]  Nedsat told 88 ECU/t (Forordning (EF) nr. 2382/97)  ErmÃ ¤Ã igter Zollsatz von 88 ECU/t (Verordnung (EG) Nr. 2382/97)  Ã Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã Ã µ 88 Ecu/Ã Ã Ã ½Ã ¿ [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2382/97]  Reduced duty to ECU 88 per tonne (Regulation (EC) No 2382/97)  Droit rÃ ©duit Ã 88 Ã ©cus par tonne [RÃ ¨glement (CE) no 2382/97]  Dazio ridotto a 88 ECU/t [Regolamento (Ã ¡Ã ) Ã ¿. 2382/97]  Verminderd douanerecht van 88 ecu/ton (Verordening (EG) nr. 2382/97)  Direito reduzido a 88 ecus/t [Regulamento (CE) nÃ¡ »  2382/97]  Tulli, joka on alennetu 88 ecuun/t (asetus (EY) N:o 2382/97)  Tullsatsen nedsatt till 88 ecu/ton (fÃ ¶rordning (EG) nr 2382/97). 4. Import licence applications shall be admissible only where the following conditions are fulfilled:  applications must be submitted by natural or legal persons who have, in at least one of the three years preceding the date of submission of the application, been engaged in trade in rice or submitted import licence applications covering rice and were entered in a public register of a Member State,  applicants must submit a single application in the Member State where they are entered in a public register. Where applications are submitted by the same person in one or more Member States, none of those applications shall be admissible,  the application must not relate to a quantity which is greater than the quantity available for the tranche and the quota concerned. However, the quantity applied for may not exceed 5 000 tonnes per quota. Article 4 1. Within two working days of the closing date for the submission of licence applications, the Member States shall notify the Commission, by telex or fax and in accordance with Annex I to this Regulation, of the quantities covered by import licence applications, broken down by eight-digit CN code and country of origin, the number of the licence applied for and the name and address of the applicant. Such notification shall also be made where no application has been submitted in a Member State. The above information must be notified separately from that relating to other import licence applications covering rice and in accordance with the same procedure. 2. Within 10 days of the closing date for notification, the Commission shall:  decide to what extent applications may be accepted. Where the quantities applied for exceed those available in respect of the tranche in question, it shall set a single percentage reduction to be applied to those quantities,  fix the quantities available under the following tranche. 3. If the reduction referred to in the first indent of paragraph 2 of this Article results in one or more quantities of less than 20 tonnes per application, the Member State shall allocate the total of these quantities by drawing lots among the importers concerned in 20-tonne lots and, where applicable, the remaining lot. Article 5 1. Within three working days of the entry into force of the decision referred to in Article 4 (2), import licences shall be issued for the quantities resulting from the application of that decision. Where the quantity covered by the import licence issued is lower than that applied for, the security fixed in Article 3 (1) shall be reduced proportionately. 2. Notwithstanding Article 9 of Commission Regulation (EEC) No 3719/88 (4), rights accruing under import licences shall not be transferable. Article 6 1. The fourth indent of Article 5 (1) of Regulation (EEC) No 3719/88 shall not apply. 2. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed that set out in Sections 17 and 18 of the import licence. To that end the figure 0 shall be entered in Section 19 of the licence. 3. Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. 4. The term of validity of the licences shall be fixed in accordance with Article 6 (1) of Commission Regulation (EC) No 1162/95 (5). Article 7 Access to the tariff quota shall be conditional on presentation, when the goods are released for free circulation, of a rice inspection services certificate completed in accordance with the model set out in Annex II and issued by the Federal Grain Inspection Service of the United States Department of Agriculture. Article 8 The Member States shall notify the Commission, by telex or fax and in accordance with Annex I to this Regulation:  within two working days of their issue, of the quantities, broken down by eight-digit CN code and country of origin, covered by the import licences issued, with the date of issue, the number of the licence and the name and address of the holder,  on the last working day of each month following the month of release for free circulation, of the quantities, broken down by eight-digit CN code, package and country of origin, actually released for free circulation, with the date of release, the number of the licence and the name and address of the holder. Such notifications must also be made where no licence has been issued and no imports have taken place. Article 9 Article 9 of Regulation (EC) No 1522/96 shall apply. Article 10 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1997. For the Commission Franz FISCHLER Member of the Commission (1) L 334, 30. 12. 1995, p. 1. (2) OJ L 190, 31. 7. 1996, p. 1. (3) OJ L 20, 23. 1. 1997, p. 23. (4) OJ L 331, 2. 12. 1988, p. 1. (5) OJ L 117, 24. 5. 1995, p. 2. ANNEX I RICE  REGULATION (EC) No 2382/97 Application for an import licence (1) Issue of an import licence (1) Release for free circulation (1) To: DG VI-C-2 Fax: (00 32 2) 296 60 21 From: Date Number of licence CN code Quantity (tonnes) Country of origin Name and address of applicant/holder Packaging  ¤ 5 kg (1) Delete as appropriate. ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II